Citation Nr: 1135654	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  11-14 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a heart condition.

2.  Entitlement to service connection for an arthritic condition of the upper and lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from November 1944 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In her May 2011 Substantive Appeal the Veteran requested a hearing before a Decision Review Officer (DRO).  However, in a June 2011 communication, she withdrew this request.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In February 2002, the RO attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC).  Apparently, the RO received a response to its request that contained only 1 page, which was an abstract of a November 1944 hospital admission in Presque Isle, Maine for treatment of peritonsillar abscess.  

The Veteran filed her claims in March 2009.  In a May 2009 statement she related that following basic training she was sent to Ft. Story, Virginia, where she claims to have developed arthritis.  In this regard, she explained that she had been treated at the base hospital and given medicine and that "hot sand bags" were placed around her.  With respect to her heart, she explained that during service she had an incident of chest pain, for which she was treated at Ft. Story as well as Walter Reed Hospital.  

After the Veteran filed her claims, the RO apparently did not attempt to obtain any records from the NPRC.  Rather, the RO sought to obtain treatment records directly from Ft. Story and the Walter Reed Medical Center.  Ft. Story returned a negative response as did the Walter Reed Medical Center; however, Walter Reed Medical Center indicated that following 5 years, such records were retired to St. Louis, i.e. the NPRC, and that it should be contacted.  In this regard, the RO concluded that no formal finding of unavailability was necessary as the service treatment records should have been part of the file at the time the Veteran's initial claim was adjudicated.  

Although it appears that the Veteran's service treatment records are unavailable, further efforts must be undertaken in this regard.  It is particularly salient to the Board that the RO indicated that it may have once had the Veteran's service treatment records, particularly following the 1973 fire at the NPRC.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  VA will end its efforts to obtain records from  a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records  would be futile.  Cases in which VA may conclude that no further efforts  are required include those in which the Federal department or agency  advises VA that the requested records do not exist or the custodian does  not have them.  38 C.F.R. § 3.189(c)(2).  As the NPRC has not indicated that the records do not exist, were destroyed in the 1973 fire or that it does not have any such records in its possession, further development is necessary in this regard.

Also, a review of the record discloses that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) for quite some time, particularly related to heart problems.  However, it does not appear that the RO has attempted to obtain any records from SSA.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Upon remand of this matter, the AMC/RO should attempt to obtain the Veteran's SSA records and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Contact the NPRC again, and attempt to obtain all available service personnel records and treatment records for the Veteran.  If necessary, provide the NPRC with a copy of the Veteran's DD Form 214 along with this request.  

If efforts with the NPRC are unsuccessful in obtaining these records, send the Veteran a letter advising her of VA's difficulty in obtaining her service treatment and personnel records.  In this letter, advise the Veteran that she may submit these records, if she has them.  If she does not, please provide the Veteran with a National Archives and Records Administration (NARA) Form 13075 (Questionnaire About Military Service) and a NARA Form 13055 (Request For Information Needed to Reconstruct Medical Data) for her execution.  If the Veteran returns these forms, attempt to obtain the Veteran's service treatment and personnel records from NARA.  All efforts to obtain these records should be documented in the claims file.  If records remain unavailable, please prepare a formal finding of unavailability.  

2.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

